NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT


                      No. 09-4319


            UNITED STATES OF AMERICA

                           v.

            REXFORD LENUAL HOSANG,
                            Appellant

            (D.C. Crim. No. 09-cr-00281-001)


                      No. 09-4378


            UNITED STATES OF AMERICA

                           v.

              MANUEL LOPEZ-CORTEZ,
                            Appellant

            (D.C. Crim. No. 09-cr-00509-001)


APPEAL FROM THE UNITED STATES DISTRICT COURT
       FOR THE DISTRICT OF NEW JERSEY
      District Judge: Honorable Robert B. Kugler


        Submitted Under Third Circuit LAR 34.1(a)
                     June 30, 2010


Before: SLOVITER, BARRY and HARDIMAN, Circuit Judges
                               (Opinion Filed: July 2, 2010)


                                         OPINION




BARRY, Circuit Judge

       Appellants Rexford Lenual Hosang and Manuel Lopez-Cortez appeal their 46-

month sentences.1 We will affirm.

                                               I.

                                            Hosang

       In 2003, after a state court drug conviction that led to a sentence of more than 13

months, Hosang was deported. In 2008, he illegally re-entered the United States to be

with his ailing wife. Thereafter, he was charged with and pled guilty to illegally re-

entering the United States subsequent to a conviction for the commission of an

aggravated felony, 8 U.S.C. § 1326(a) & (b). His Guidelines range was 46 to 57 months

imprisonment, and the District Court sentenced him to 46 months imprisonment.

                                       Lopez-Cortez

       In 1988, after being sentenced to one year imprisonment for attempted robbery and

attempted bail jumping, Lopez-Cortez was deported. He illegally re-entered the United

States. Like Hosang, he was charged with and pled guilty to illegally re-entering the
1
 Although Hosang and Lopez-Cortez were not co-defendants, we granted the
government’s uncontested motion to consolidate these appeals.

                                            -2-
United States subsequent to a conviction for the commission of an aggravated felony, 8

U.S.C. § 1326(a) & (b). His Guidelines range was also 46 to 57 months imprisonment,

and he too was sentenced to 46 months imprisonment.

       On appeal, appellants both argue: (1) that the District Court misapprehended its

authority to categorically vary from the illegal re-entry Guideline based solely on a policy

disagreement; and (2) that their Fifth and Sixth Amendment rights were violated when

their maximum sentence exposure was increased based on a prior conviction that was

neither admitted nor proven to a jury beyond a reasonable doubt.    2



                                              II.

       The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have

jurisdiction pursuant to 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291. We review the

sentences imposed for reasonableness and will not reverse absent an abuse of discretion.

See United States v. Wise, 515 F.3d 207, 217-18 (3d Cir. 2008).

       Pursuant to U.S.S.G. § 2L1.2, a defendant convicted of unlawfully entering the

United States has a base offense level of 8. Where, as in Hosang’s circumstances, a

defendant was deported after “a conviction for a felony that is . . . a drug trafficking

offense for which the sentence imposed exceeded 13 months,” U.S.S.G. §

2L1.2(b)(1)(A)(i), and where, as in Lopez-Cortez’s circumstances, a defendant was

deported after “a conviction for a felony that is . . . a crime of violence,” U.S.S.G. §
2
  Both appellants concede that Supreme Court precedent forecloses this argument. We
agree.

                                             -3-
2L1.2(b)(1)(A)(ii) & cmt. 1(B)(iii), 5, the offense level is increased by 16 levels.

       Appellants argue that the District Court erred by misapprehending its authority to

vary from the application of § 2L1.2 based on the fact that the Guidelines range, when

applied to them, produced excessive sentences. We recently rejected this very argument

in United States v. Lopez-Reyes, 589 F.3d 667 (3d Cir. 2009). There, we held that a

district court is not required to reject a particular Guidelines range where the court does

not disagree with the Guideline at issue. Id. at 671. Moreover, a district court is also “not

required to engage in ‘independent analysis’ of the empirical justifications and

deliberative undertakings that led to a particular Guideline.” Id.

       In separately sentencing both defendants on the same day, the District Court

provided both defendants with a full opportunity to extensively argue why § 2L1.2 was

unreasonable, both in general and as applied. In both cases, the Court noted that § 2L1.2

was a harsh enhancement, but also noted that it found instructive the fact that the

Sentencing Commission has not revisited § 2L1.2 despite commentary from courts and

others criticizing the Guideline. There was no abuse of discretion here. See Lopez-Reyes,
589 F.3d at 671.

                                             III.

       The judgments of sentence will be affirmed.




                                            -4-